854 F.2d 1327
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Stephen R. DUGGAN.
No. 88-1182.
United States Court of Appeals, Federal Circuit.
July 14, 1988.

Before MARKEY, Chief Judge, NICHOLS, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
Stephen R. Duggan appeals the decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences, affirming the rejection of the claims at issue under 35 U.S.C. Sec. 103, and the rejection of claim 85 under 35 U.S.C. Sec. 112, in patent application Serial No. 127,308.  We have reviewed the three separately claimed aspects of the invention, and carefully considered all of appellant's arguments in the briefs and presented at the hearing.  We conclude that the opinion of the board, adhered to on reconsideration, is correct.  The board's decision is affirmed.